UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


RAMZI BIN AL-SHIBH,                             :

                    Petitioner,                 :
                    v.                          :    Civil Action No. 06-1725 (EGS)
JOSEPH R. BIDEN, JR., et al.,                   :
                    Respondents.                :


                                        ORDER

      The motion of the Federal Public Defender for the District of New Jersey to

withdraw as counsel is GRANTED, and the Federal Public Defender for the Western

District of North Carolina is hereby appointed as counsel for the petitioner. Counsel

from that office should enter an appearance forthwith.

                                                              2022.07.20
              20
  Dated: July _______, 2022                                   15:21:50 -04'00'
                                            ___________________________________
                                            EMMET G. SULLIVAN
                                            UNITED STATES DISTRICT JUDGE